Citation Nr: 1214440	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral feet (claimed as residuals of bilateral immersion foot).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1965 to July 1969.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

The issue of service connection for pes planus due to aggravation during service has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal the Veteran submitted two articles which indicate that immersion foot is the result of overexposure to bacterial-infected water; one article particularly mentions that the combination of combat boots and the Republic of Vietnam "were a 'shoe in' for immersion foot."  

The Veteran testified during his February 2012 hearing that on Christmas Eve 1966-after returning from the jungle in a part of the Republic of Vietnam where it had been raining for a month straight during monsoon season, and after trekking through fields of rice paddies and overflowed rivers-he was instructed to take his shoes and socks off.  Upon doing so, he stated that the skin on the bottom of his feet peeled off with his socks.  He stated that he was transferred to a field hospital where he spent a week to 10 days being treated before being sent back to his unit.  Following the incident, the Veteran stated that his feet were never the same and have been bothering him since that time; his sister and ex-wife have submitted statements corroborating the Veteran's continuity of symptomatology.

The service treatment records do not reveal any treatment for, complaints of, or diagnosis of any skin condition of the bilateral feet during service, particularly immersion foot.  In fact, the Veteran's feet were shown to be normal on separation from service in July 1969.  However, in light of the Veteran's combat service and the types, places and circumstances of his service, the Board finds it extremely plausible that he was exposed monsoon-like conditions during his military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The Board also notes that the Veteran is presumed to have been exposed to herbicides as a result of him military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The Veteran appears to have been diagnosed with tinea pedis in a November 2006 Agent Orange examination, and the "computerized problem list" notes that he had immersion foot in 1966.  However, no formal examination of the Veteran has occurred in this case.  Accordingly, the Board finds that a remand is necessary in this case in order to afford the Veteran a VA examination of his bilateral feet.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Martinez VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2011 and associate those documents with the claims file.

2.  Schedule the Veteran for VA skin examination to determine whether his claimed skin condition of his bilateral feet is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any skin disorders found, including tinea pedis or any other residuals of immersion foot (such as blackening toes).  The examiner should then state whether any skin disorders found, including any tinea pedis, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, including any exposure to herbicides therein.  

The examiner should take as conclusive fact that the Veteran was exposed to monsoon-like conditions during his period of combat service in the Republic of Vietnam and that he was treated for foot problems related to water-exposure during such service.

The examiner should specifically address the lay evidence of continuity of symptomatology since discharge from service, including self-medication of his symptoms, as well as the lay statements corroborating skin symptomatology associated with his feet throughout that time in his sister's and ex-wife's statements.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder of the bilateral feet (claimed as residuals of bilateral immersion foot).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



